Exhibit 10.2
FIRST AMENDMENT TO
STOCK SUBSCRIPTION AGREEMENT
     THIS FIRST AMENDMENT TO STOCK SUBSCRIPTION AGREEMENT (this “Amendment”) is
entered into by and between James C. Mastandrea (the “Employee”) and Paragon
Real Estate Equity and Investment Trust, a Maryland trust (the “Company”), as of
September 25, 2008 (the “Effective Date”).
     WHEREAS, the Employee and the Company are parties to that certain Stock
Subscription Agreement dated September 29, 2006 (the “Original Subscription
Agreement”);
     WHEREAS, under the Original Subscription Agreement, the Company agreed to
provide to the Employee, and the Employee agreed to receive 44,444 shares of the
Company’s Class C convertible preferred shares of beneficial interest, $0.01 par
value per share (the “Subscription Shares”) in exchange for the Employee’s
services as an officer of the Company for a prescribed period of time;
     WHEREAS, the Subscription Shares are subject to forfeiture and restricted
from being transferred by the Employee until the completion of a prescribed
vesting schedule;
     WHEREAS, as of the Effective Date the Subscription Shares are nonvested,
subject to substantial risk of forfeiture and nontransferable;
     WHEREAS, the Employee and the Company have agreed to amend the Original
Subscription Agreement to extend the period for which the Employee shall provide
services to the Company and to postpone the vesting of the Subscription Shares
until the completion of that extended period;
     WHEREAS, the Board of Trustees of the Company has determined that the
provisions of this Amendment, including the extension of the period for which
the Employee shall serve as an officer of the Company and the postponement of
the vesting of the Subscription Shares, are in the best interest of the Company.
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the parties hereto agree to amend the Original Subscription Agreement
as follows:
          1. Defined Terms. Capitalized words and phrases not otherwise defined
herein shall have the meanings set forth in the Original Subscription Agreement.
          2. Extension of the Vesting Period. The last two sentences of
Section 1 of the Original Subscription Agreement are hereby amended and restated
in their entirety as follows:
“As consideration for the purchase of Stock, Investor hereby agrees to pay to
the Company the sum of $200,000 (the “Purchase Price”) in the form of services
as

1



--------------------------------------------------------------------------------



 



an officer for the three-year period beginning September 29, 2006 and ending
September 29, 2009. The Subscription Shares will be subject to forfeiture and
restricted from being sold by Investor until the later to occur of:

  (i)   a public offering by the Company sufficient to liquidate the
Subscription Shares,     (ii)   an exchange of the Company’s existing shares for
new shares, and     (iii)   September 29, 2009.”

          3. Extension of Forfeiture Period Upon Termination. The last two
sentences of Section 3(b) are hereby amended and restated in their entirety as
follows:
“If Investor is terminated prior to August 31, 2009, Investor will return a
proportionate number of Subscription Shares. If Investor dies prior to August
31, 2009, the Investor’s estate will not be required to return any Subscription
Shares and the restrictions will no longer apply.”
          4. Terms of Original Subscription Agreement Ratified and Confirmed.
Except as expressly modified, amended or supplemented by this Amendment, all
terms, covenants and conditions of the Original Subscription Agreement remain
unchanged and in full force and effect. The parties hereto hereby acknowledge
that all of the terms, covenants and conditions of the Original Subscription
Agreement, as hereby modified, amended or supplemented by this Amendment, are
hereby ratified and confirmed and shall continue to be and remain in full force
and effect throughout the remainder of the term of the Original Subscription
Agreement, and that the Original Subscription Agreement and this Amendment shall
be read and interpreted as if it was one agreement.
          5. Conflict. In the event of a conflict between the terms and
conditions of this Amendment and the terms and conditions of the Original
Subscription Agreement, such conflict shall be resolved in favor of the terms
and conditions of this Amendment and the Original Subscription Agreement shall
be construed accordingly.
          6. Binding Effect and Counterparts. It is understood and agreed that
this Amendment shall not be binding upon any of the parties hereto until all of
the parties hereto shall have executed and delivered the same. This Amendment
may be executed in multiple counterparts, each of which shall be deemed an
original and all of which shall constitute one agreement, and the signature of
any party to any counterpart shall be deemed to be a signature to, and may be
appended to, any other counterpart. Delivery of an executed counterpart of this
Amendment by facsimile shall be equally as effective as delivery of a manually
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by facsimile also shall deliver a manually
executed counterpart of this Amendment, but failure to deliver a manually
executed counterpart shall not affect the validity, enforceability and binding
effect of this Amendment.

2



--------------------------------------------------------------------------------



 



          7. Governing Law; Amendments. The construction, interpretation, and
enforcement of this Amendment shall be governed by the laws of the State of
Ohio, without resort to choice of law principles. In the event any provision of
this Amendment is deemed to be unenforceable under applicable law, the remaining
provisions of this Amendment shall not be affected and shall remain enforceable
unless the effect of the unenforceability of the provision at issue materially
alters the agreement evidenced hereby. This Amendment cannot be changed orally,
and can be changed only by an instrument in writing signed by the party against
whom enforcement of such change is sought.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the
Effective Date.

     
 
  PARAGON REAL ESTATE EQUITY AND
 
  INVESTMENT TRUST, a Maryland trust  
 
     /s/ John J. Dee
 
   
 
  By:  John J. Dee
 
  Its:   Secretary
 
   
 
     /s/ James C. Mastandrea
 
   
 
  James C. Mastandrea

3